 

Exhibit 10.70

 

BANC OF AMERICA SECURITIES LLC   JPMORGAN

 

$400,000,000 AGGREGATE PRINCIPAL AMOUNT

 

BEARINGPOINT, INC.

 

$225,000,000 2.50% SERIES A CONVERTIBLE SUBORDINATED

DEBENTURES

DUE DECEMBER 15, 2024

 

$175,000,000 2.75% SERIES B CONVERTIBLE SUBORDINATED

DEBENTURES

DUE DECEMBER 15, 2024

 

Resale Registration Rights Agreement

 

Dated December 22, 2004



--------------------------------------------------------------------------------

RESALE REGISTRATION RIGHTS AGREEMENT, dated as of December 22, 2004, between
BearingPoint, Inc., a Delaware corporation (together with any successor entity,
herein referred to as the “Company”) and Banc of America Securities LLC and J.P.
Morgan Securities, Inc., as representatives of the several initial purchasers
(the “Initial Purchasers”) under the Purchase Agreement (as defined below).

 

Pursuant to the Purchase Agreement, dated as of December 16, 2004, between the
Company and Banc of America Securities LLC and J.P. Morgan Securities, Inc., as
representatives of the Initial Purchasers (the “Purchase Agreement”), the
Initial Purchasers have agreed to purchase from the Company $225,000,000
($250,000,000 if the Initial Purchasers exercise their option to purchase
additional Series A Debentures in full) in aggregate principal amount of 2.50%
Series A Convertible Subordinated Debentures due December 15, 2024 (the “Series
A Debentures”), and $175,000,000 ($200,000,000 if the Initial Purchasers
exercise their option to purchase additional Series B Debentures in full) in
aggregate principal amount of 2.75% Series B Convertible Subordinated Debentures
due December 15, 2024 (the “Series B Debentures”; and together with the Series A
Debentures, the “Debentures”). The Debentures will be convertible into fully
paid, nonassessable shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”). The Debentures will be convertible on the terms,
and subject to the conditions, set forth in the Indenture (as defined herein).
To induce the Initial Purchasers to purchase the Debentures, the Company has
agreed to provide the registration rights set forth in this Agreement pursuant
to Section 5(g) of the Purchase Agreement.

 

The parties hereby agree as follows:

 

1. Definitions. Capitalized terms used in this Agreement without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized terms shall have the following
meanings:

 

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” means this Resale Registration Rights Agreement.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in Section
2(e) hereof.

 

“Amendment Filing Target Date” has the meaning set forth in Section 2(e) hereof.

 

1



--------------------------------------------------------------------------------

“Business Day” has the meaning set forth in the Indenture.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the preamble hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Debentures” has the meaning set forth in the preamble hereto.

 

“Effectiveness Period” has the meaning set forth in Section 2(a)(iii) hereof.

 

“Effectiveness Target Date” has the meaning set forth in Section 2(a)(ii)
hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means a Person who owns, beneficially or otherwise, Transfer Restricted
Securities.

 

“Indemnified Holder” has the meaning set forth in Section 6(a) hereof.

 

“Indenture” means the Indenture, dated as of December 22, 2004 between the
Company and The Bank of New York, as trustee (the “Trustee”), pursuant to which
the Debentures are to be issued, as such Indenture is amended, modified or
supplemented from time to time in accordance with the terms thereof.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Liquidated Damages” has the meaning set forth in Section 3(b) hereof.

 

“Liquidated Damages Payment Date” means each June 15th and December 15th.

 

“Majority of Holders” means Holders holding over 50% of the aggregate principal
amount of Debentures outstanding; provided that, for the purpose of this
definition, a holder of shares of Common Stock which constitute Transfer
Restricted Securities shall be deemed to hold an aggregate principal amount of
Debentures (in addition to the principal amount of Debentures held by such
holder) equal to the product of (A) the quotient of (x) the number of such
shares of Common Stock held by such holder and (y) the conversion rate (as
expressed in the number of shares issuable per $1,000 principal amount of
Debentures) in effect at the time of the conversion of Debentures into such
shares of Common Stock as determined in accordance with the Indenture and (B)
$1,000.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

2



--------------------------------------------------------------------------------

“Notice and Questionnaire” means a written notice executed by the respective
Holder and delivered to the Company containing substantially the information
called for by the Selling Securityholder Notice and Questionnaire attached as
Annex A to the Offering Memorandum of the Company issued December 16, 2004
relating to the Debentures.

 

“Notice Holder” means on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date.

 

“Person” means an individual, partnership, corporation, company, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof.

 

“Purchase Agreement” has the meaning set forth in the preamble hereto.

 

“Prospectus” means the prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

 

“Record Holder” means with respect to any Liquidated Damages Payment Date, each
Person who is a Holder on the 15th day preceding the relevant Liquidated Damages
Payment Date.

 

“Registration Default” has the meaning set forth in Section 3(a) hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Holder” means a Holder that is named as a selling holder in the Shelf
Registration Statement.

 

“Shelf Filing Deadline” has the meaning set forth in Section 2(a)(i) hereof.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a)(i)
hereof.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in Section
2(c) hereof.

 

“Suspension Notice” has the meaning set forth in Section 4(c) hereof.

 

“Suspension Period” has the meaning set forth in Section 4(b)(i) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder, in each case, as in effect on the date
the Indenture is qualified under the TIA.

 

3



--------------------------------------------------------------------------------

“Transfer Restricted Securities” means each Debenture and each share of Common
Stock issued upon conversion of Debentures until the earlier of:

 

(i) the date on which such Debenture or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;

 

(ii) the date on which such Debenture or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred by a Person who is not an Affiliate of the Company
pursuant to Rule 144(k) under the Securities Act (or any other similar provision
then in effect); or

 

(iii) the date on which such Debenture or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

 

“Underwritten Registration” means a registration in which Debentures of the
Company are sold to an underwriter for reoffering to the public.

 

Unless the context otherwise requires, the singular includes the plural, and
words in the plural include the singular.

 

2. Shelf Registration.

 

(a) The Company shall:

 

(i) not later than 90 days after the date hereof (the “Shelf Filing Deadline”),
cause to be filed a registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”), which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities held
by Holders that have provided the information required pursuant to the terms of
Section 2(b) hereof;

 

(ii) use its reasonable best efforts to cause the Shelf Registration Statement
to be declared effective by the Commission not later than 210 days after the
date hereof (the “Effectiveness Target Date”); and

 

(iii) use its reasonable best efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the provisions
of Section 4(b) hereof to the extent necessary to ensure that (A) it is
available for resales by the

 

4



--------------------------------------------------------------------------------

Holders entitled to the benefit of this Agreement and (B) it conforms with the
requirements of this Agreement and the Securities Act and the rules and
regulations of the Commission promulgated thereunder as announced from time to
time, for a period (the “Effectiveness Period”) until the earliest of:

 

(1) the date when the Holders (other than Holders that are Affiliates of the
Company) are able to sell all Transfer Restricted Securities immediately without
restriction pursuant to the provisions of Rule 144(k) under the Securities Act
or any similar provision then in effect; or

 

(2) the date when all of the Transfer Restricted Securities are sold pursuant to
the Shelf Registration Statement or pursuant to Rule 144 under the Securities
Act or any similar provision then in effect.

 

(b) At the time the Shelf Registration Statement is declared effective, each
Holder that became a Notice Holder on or prior to the date eight (8) Business
Days prior to such time of effectiveness shall be named as a selling
securityholder in the Shelf Registration Statement and the related Prospectus in
such a manner as to permit such Holder to deliver such Prospectus to purchasers
of Transfer Restricted Securities in accordance with applicable law. None of the
Company’s securityholders (other than Holders) shall have the right to include
any of the Company’s securities in the Shelf Registration Statement.

 

(c) If the Shelf Registration Statement or any Subsequent Shelf Registration
Statement ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all Transfer Restricted Securities
registered thereunder shall have been resold pursuant thereto or shall have
otherwise ceased to be Transfer Restricted Securities), the Company shall use
its reasonable best efforts to, as promptly as is practicable, obtain the
withdrawal of any order suspending the effectiveness thereof, and in any event
shall, to the extent necessary, within thirty (30) days of such cessation of
effectiveness amend the Shelf Registration Statement in a manner reasonably
expected to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional Shelf Registration Statement covering all of the
securities that as of the date of such filing are Transfer Restricted Securities
( a “Subsequent Shelf Registration Statement”). If a Subsequent Shelf
Registration Statement is filed, the Company shall use its reasonable best
efforts to cause the Subsequent Shelf Registration Statement to become effective
as promptly as is practicable after such filing and to keep such Registration
Statement (or subsequent Shelf Registration Statement) continuously effective
until the end of the Effectiveness Period.

 

5



--------------------------------------------------------------------------------

(d) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as reasonably requested by the Initial
Purchasers or by the Trustee on behalf of the Holders covered by such Shelf
Registration Statement.

 

(e) Each Holder agrees that if such Holder wishes to sell Transfer Restricted
Securities pursuant to a Shelf Registration Statement and related Prospectus, it
will do so only in accordance with this Section 2(e) and Section 4. From and
after the date the Shelf Registration Statement is declared effective the
Company shall, as promptly as practicable after the date a Notice and
Questionnaire is delivered, and in any event upon the later of (x) fifteen (15)
Business Days after such date or (y) fifteen (15) Business Days after the
expiration of any Suspension Period in effect when the Notice and Questionnaire
is delivered or put into effect within fifteen (15) Business Days of such
delivery date (each such date described in (x) and (y) above, the “Amendment
Filing Target Date”):

 

(i) if required by applicable law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the Holder delivering such Notice and Questionnaire is named as
a selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Transfer Restricted Securities in accordance with
applicable law and, if the Company shall file a post-effective amendment to the
Shelf Registration Statement, use its reasonable best effort to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is forty-five (45) days after the date such
post effective amendment is required by this clause to be filed;

 

(ii) provide such Holder copies of any documents filed pursuant to Section
2(e)(i); and

 

(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(e)(i);

 

provided that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above

 

6



--------------------------------------------------------------------------------

upon expiration of the Suspension Period in accordance with Section 4(b).
Notwithstanding anything contained herein to the contrary, (i) the Company shall
be under no obligation to name any Holder that is not a Notice Holder as a
selling securityholder in any Registration Statement or related Prospectus and
(ii) the Amendment Effectiveness Deadline Date shall be extended by up to ten
(10) Business Days from the expiration of a Suspension Period (and the Company
shall incur no obligation to pay Liquidated Damages during such extension) if
such Suspension Period shall be in effect on the Amendment Effectiveness
Deadline Date.

 

3. Liquidated Damages.

 

(a) Each event referred to in the following clauses (i) through (iv) is a
“Registration Default”:

 

(i) the Shelf Registration Statement is not filed with the Commission prior to
or on the Shelf Filing Deadline;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission prior to or on the Effectiveness Target Date;

 

(iii) except as provided in Section 4(b)(i) hereof, the Shelf Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded within five (5) Business Days by a
post-effective amendment to the Shelf Registration Statement, a supplement to
the Prospectus or a report filed with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act that cures such failure and, in the case
of a post-effective amendment, is itself immediately declared effective;

 

(iv) a post-effective amendment or a supplement to a related Prospectus required
pursuant to Section 2(e) is not filed by the Amendment Filing Target Date or
declared effective on or prior to the Amendment Effectiveness Deadline Date; or

 

(v) (A) prior to or on the 45th or 60th day, as the case may be, of any
Suspension Period, such suspension has not been terminated or (B) Suspension
Periods exceed an aggregate of 90 days in any 360-day period.

 

7



--------------------------------------------------------------------------------

For purposes of this Agreement, each Registration Default set forth above shall
begin and be cured on the dates set forth in the table below:

 

Type of
Registration Default
by Clause

--------------------------------------------------------------------------------

  

Beginning Date

--------------------------------------------------------------------------------

  

Cure Date

--------------------------------------------------------------------------------

(i)    Shelf Filing Deadline    the date the Shelf Registration Statement is
filed (ii)    Effectiveness Target Date    the date the Shelf Registration
Statement is declared effective by the Commission (iii)    the date five (5)
Business Days following the date that the Shelf Registration Statement ceases to
be effective or fails to be usable    the date any post-effective amendment is
declared effective by the Commission or any supplement to the Prospectus or
report is filed that makes the Shelf Registration Statement usable (iv)   
Amendment Filing Target Date    the date the prospectus supplement or
post-effective amendment is filed      Amendment Effectiveness Deadline Date   
the date any required post-effective amendment is declared effective by the
Commission (v)    the date on which a Suspension Period, or the aggregate
duration of Suspension Periods in any period, exceeds the permitted number of
days    termination of the applicable Suspension Period

 

(b)

 

(A) in respect of the Debentures, to each holder of Debentures, if a
Registration Default occurs, other than a Registration Default relating to a
failure to file or have an effective Shelf Registration Statement with respect
to shares of Common Stock issuable upon conversion of the Debentures that are
Transfer Restricted Securities, the Company hereby agrees, subject to Section
3(e) below, to pay interest (“Liquidated Damages”) with respect to the
Debentures that are Transfer Restricted Securities from and including the day
following the beginning of the Registration Default to but excluding the earlier
of (1) the

 

8



--------------------------------------------------------------------------------

day on which the Registration Default has been cured and (2) the date the Shelf
Registration Statement is no longer required to be kept effective, accruing at a
rate (x) with respect to the first 90-day period during which a Registration
Default shall have occurred and be continuing, equal to 0.25% per annum of the
principal amount of the Debentures, and (y) with respect to the period
commencing on the 91st day following the day the Registration Default shall have
occurred and be continuing, equal to 0.50% per annum of the principal amount of
the Debentures; provided that in no event shall Liquidated Damages accrue at a
rate per year exceeding 0.50% of the principal amount of the Debentures; and

 

(B) in respect of any shares of Common Stock, to each holder of shares of Common
Stock issued upon conversion of the Debentures, no Liquidated Damages on such
Common Stock will be payable.

 

(c) All accrued Liquidated Damages shall be paid in arrears to Record Holders by
the Company on each Liquidated Damages Payment Date. Upon the cure of all
Registration Defaults relating to any particular Debenture, the accrual of
Liquidated Damages with respect to such Debenture will cease.

 

(d) All obligations of the Company set forth in this Section 3 that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Transfer Restricted Security
shall have been satisfied in full.

 

(e) The obligation of the Company to pay Liquidated Damages pursuant to this
Section 3 is subject to the subordination provisions set forth in Article 4 of
the Indenture.

 

The Liquidated Damages set forth above shall be the exclusive monetary remedy
available to the Holders for each Registration Default.

 

4. Registration Procedures.

 

(a) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 4(b) hereof and shall use its
reasonable best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities, and pursuant thereto, shall prepare and file
with the Commission a Shelf Registration Statement relating to the registration
on any appropriate form under the Securities Act.

 

9



--------------------------------------------------------------------------------

(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:

 

(i) Subject to any notice by the Company in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective during the Effectiveness Period; upon the
occurrence of any event that would cause the Shelf Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the Effectiveness Period, the Company shall file as promptly
as is practicable an appropriate amendment to the Shelf Registration Statement,
a supplement to the Prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of clause
(A), correcting any such misstatement or omission, and, in the case of either
clause (A) or (B), use its reasonable best efforts to cause such amendment to be
declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for their intended purposes as soon as practicable
thereafter. Notwithstanding the foregoing, the Company may suspend the
effectiveness of the Shelf Registration Statement by written notice to the
Holders for a period not to exceed an aggregate of 45 days in any 90-day period
(each such period, a “Suspension Period”) if:

 

(x) there are certain circumstances relating to pending corporate developments,
public filings with the Commission or similar events;

 

(y) an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and

 

(z) the Company determines in good faith that the disclosure of such event at
such time would be seriously detrimental to the Company and its subsidiaries;

 

provided that, in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction, the disclosure of which the
Company determines in good faith would be

 

10



--------------------------------------------------------------------------------

reasonably likely to impede the Company’s ability to consummate such
transaction, the Company may extend a Suspension Period from 45 days to 60 days;
provided, however, that Suspension Periods shall not exceed an aggregate of 90
days in any 360-day period. The Company shall not specify in the written notice
to the Holders the nature of the event giving rise to the Suspension Period.

 

(ii) Prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 and 430A under the
Securities Act in a timely manner; and comply with the provisions of the
Securities Act with respect to the disposition of all Debentures covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus.

 

(iii) Advise each Selling Holder as promptly as is practicable and, if requested
by such Selling Holder, to confirm such advice in writing, except as provided in
clause (D) below:

 

(A) when the Prospectus or any supplement to the Prospectus or post-effective
amendment has been filed, and, with respect to the Shelf Registration Statement
or any post-effective amendment thereto, when the same has become effective,

 

(B) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto,

 

(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or

 

(D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any

 

11



--------------------------------------------------------------------------------

statement of a material fact made in the Shelf Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Shelf Registration Statement or the Prospectus in order to make
the statements therein not misleading.

 

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time and will provide to each Holder who is named in the Shelf
Registration Statement notice of the withdrawal of any such order as promptly as
is practicable.

 

(iv) Make available at reasonable times for inspection by one or more
representatives of the Selling Holders, designated in writing by a Majority of
Holders whose Transfer Restricted Securities are included in the Shelf
Registration Statement, and any attorney or accountant retained by such Selling
Holders, all financial and other records, pertinent corporate documents and
properties of the Company as shall be reasonably necessary to enable them to
conduct a reasonable investigation within the meaning of Section 11 of the
Securities Act, and cause the Company’s officers, directors, managers and
employees to supply all information reasonably requested by any such
representative or representatives of the Selling Holders, attorney or accountant
in connection therewith; provided, however, that the Company shall have no
obligation to deliver information to any Selling Holder or representative
pursuant to this Section 4(b)(iv) unless such Selling Holder or representative
shall have executed and delivered a confidentiality agreement in a form
acceptable to the Company relating to such information.

 

(v) If requested by any Selling Holder, incorporate as promptly as is
practicable in the Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holder may reasonably request relating to such Selling Holder or the
plan of distribution of the Transfer Restricted Securities.

 

(vi) Furnish to each Selling Holder upon its request, without charge, at least
one copy of the Shelf Registration Statement, as

 

12



--------------------------------------------------------------------------------

first filed with the Commission, and of each amendment thereto (and any exhibits
thereto as such Person may request).

 

(vii) Deliver to each Selling Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; subject to any notice
by the Company in accordance with this Section 4(b) of the existence of any fact
or event of the kind described in Section 4(b)(iii)(D), the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the Selling Holders in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.

 

(viii) Before any public offering of Transfer Restricted Securities, cooperate
with the Selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions in the United States as the Selling Holders
may reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that the Company shall not be required (A) to register or qualify as a
foreign corporation or a dealer of securities where it is not now so qualified
or to take any action that would subject it to the service of process in any
jurisdiction where it is not now so subject or (B) to subject itself to general
or unlimited service of process or to taxation in any such jurisdiction if they
are not now so subject.

 

(ix) Cooperate with the Selling Holders to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders may request at least
two Business Days before any sale of Transfer Restricted Securities.

 

(x) Use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other U.S. governmental agencies or authorities as may be necessary to
enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities.

 

13



--------------------------------------------------------------------------------

(xi) Subject to Section 4(b)(i) hereof, if any fact or event contemplated by
Section 4(b)(iii)(D) hereof shall exist or have occurred, use its reasonable
best efforts to prepare a supplement or post-effective amendment to the Shelf
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading.

 

(xii) Provide CUSIP numbers for all Transfer Restricted Securities sold pursuant
to the Shelf Registration Statement not later than the effective date of the
Shelf Registration Statement and provide the Trustee under the Indenture with
certificates for the Debentures that are in a form eligible for deposit with The
Depository Trust Company.

 

(xiii) Cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of the
NASD.

 

(xiv) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and all reporting requirements under the
rules and regulations of the Exchange Act.

 

(xv) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Debentures to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its reasonable best efforts to cause the Trustee thereunder to
execute all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner.

 

(xvi) Cause all Common Stock covered by the Shelf Registration Statement to be
listed or quoted, as the case may be, on each securities exchange or automated
quotation system on which Common Stock is then listed or quoted. For the
avoidance of doubt, the Shelf Registration Statement shall cover a number of
shares of Common Stock equal to the full number of shares of

 

14



--------------------------------------------------------------------------------

Common Stock into which the Debentures would be convertible assuming the Company
does not elect to deliver cash in lieu of shares of Common Stock upon conversion
of the Debentures.

 

(xvii) Provide to each Holder upon written request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system.

 

(xviii) Subject to Section 4(b)(i) hereof, take all other actions reasonably
necessary in order to expedite or facilitate the disposition of Transfer
Restricted Securities.

 

(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice (a “Suspension Notice”) from the Company of the
existence of any fact of the kind described in Section 4(b)(iii)(D) hereof, such
Holder will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the Shelf Registration Statement until:

 

(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xi) hereof; or

 

(ii) such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.

 

If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such Suspension Notice.

 

(d) Each Holder agrees by acquisition of a Transfer Restricted Security, that no
Holder shall be entitled to sell any of such Transfer Restricted Securities
pursuant to a Registration Statement, or to receive a Prospectus relating
thereto, unless such Holder has furnished the Company with a Notice and
Questionnaire as required pursuant to Section 2(b) or 2(e), as the case may be,
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution of such Transfer Restricted Securities as the
Company may from time to time reasonably request in writing. Any sale of any

 

15



--------------------------------------------------------------------------------

Transfer Restricted Securities by any Holder shall constitute a representation
and warranty by such Holder that the information relating to such Holder and its
plan of distribution is as set forth in the Prospectus delivered by such Holder
in connection with such disposition, that such Prospectus does not as of the
time of such sale contain any untrue statement of a material fact relating to or
provided by such Holder to its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material fact relating to
or provided by such Holder or its plan of distribution necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading.

 

(e) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any Suspension Notice, such Holder will keep the existence of a
suspension period in confidence.

 

5. Registration Expenses.

 

All expenses incident to the Company’s performance of or compliance with this
Agreement shall be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:

 

(i) all registration and filing fees and expenses (including filings made with
the NASD);

 

(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

(iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the
Debentures) and the Company’s expenses for messenger and delivery services and
telephone;

 

(iv) all fees and disbursements of counsel to the Company;

 

(v) all application and filing fees in connection with listing (or authorizing
for quotation) of the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and

 

(vi) all fees and disbursements of independent certified public accountants of
the Company.

 

The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

16



--------------------------------------------------------------------------------

All fees and expenses of the Notice Holders, including fees and expenses of
counsel, shall be borne by the Notice Holders; provided that the Company shall
pay the reasonable fees and expenses of one law firm selected by the Majority of
Holders to represent all Notice Holders.

 

6. Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless each Holder (including
each Initial Purchaser), its directors, officers, and employees and each person,
if any, who controls any such Holder within the meaning of the Securities Act or
the Exchange Act (each, an “Indemnified Holder”), against any loss, claim,
damage, liability or expense, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to resales of the Transfer Restricted Securities), to which such
Indemnified Holder may become subject, insofar as any such loss, claim, damage,
liability or action arises out of, or is based upon:

 

(i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto
or (B) any blue sky application or other document or any amendment or supplement
thereto prepared or executed by the Company (or based upon written information
furnished by or on behalf of the Company expressly for use in such blue sky
application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Transfer Restricted Securities under the securities law of any state or other
jurisdiction; or

 

(ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,

 

and agrees to reimburse each Indemnified Holder promptly upon demand for any
legal or other expenses reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of such Holder (or its related Indemnified Holder)
specifically for use therein; provided, further, that the foregoing indemnity
agreement with respect to any prospectus shall not inure to the benefit of a

 

17



--------------------------------------------------------------------------------

Holder, or any person controlling such Holder, who failed to deliver a
prospectus, as then amended or supplemented, (so long as the prospectus and any
amendment or supplement thereto was provided by the Company to the Holder on a
timely basis prior to the sale of Transfer Restricted Securities by such Holder
pursuant to a Shelf Registration Statement to the Asserting Person, in order to
permit proper delivery upon confirmation of such sale), to the person (the
“Asserting Person”) asserting any losses, claims, damages, liabilities, expenses
or judgments caused by any untrue statement or alleged untrue statement of a
material fact contained in any prospectus, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, if such material
misstatement or omission or alleged material misstatement or omission was cured
in the prospectus, as so amended or supplemented. The foregoing indemnity
agreement is in addition to any liability which the Company may otherwise have.

 

(b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers and employees and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act to the same extent as the foregoing indemnity from the Company to
each such Holder, but only with reference to written information relating to
such Holder furnished to the Company by or on behalf of such Holder specifically
for inclusion in the documents referred to in the foregoing indemnity. The
indemnity agreement set forth in this Section shall be in addition to any
liabilities which any such Holder may otherwise have. In no event shall any
Holder, its directors, officers, employees or any person who controls such
Holder be liable or responsible for any amount in excess of the amount by which
the total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Shelf Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages that such Holder, its directors, officers, employees or
any person who controls such Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.

 

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 6 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 6. If any such claim
or action shall be brought

 

18



--------------------------------------------------------------------------------

against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel satisfactory to
the indemnified party. After notice from the indemnifying party to the
indemnified party of its election to assume the defense of such claim or action,
the indemnifying party shall not be liable to the indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that the Holders shall have the right
to employ a single counsel to represent jointly the Holders and their directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Holders against the Company under this Section 6 if the Holders seeking
indemnification shall have been advised by legal counsel that there may be one
or more legal defenses available to such Holders and their respective directors,
officers, employees and controlling persons that are different from or
additional to those available to the Company, and in that event, the fees and
expenses of such separate counsel shall be paid by the Company.

 

(d) The indemnifying party under this Section 6 shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by this Section 6(d) hereof, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (x) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

 

19



--------------------------------------------------------------------------------

(e) If the indemnification provided for in this Section 6 shall for any reason
be unavailable or insufficient to hold harmless an indemnified party under
Section 6(a) or 6(b) in respect of any loss, claim, damage or liability (or
action in respect thereof) referred to therein, each indemnifying party shall,
in lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability (or action in respect thereof):

 

(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and a Holder with respect to the sale by such Holder
on the other hand, or

 

(ii) if the allocation provided by Section (6)(e)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 6(e)(i) but also the relative fault of
the Company on the one hand and the Holders on the other hand in connection with
the statements or omissions or alleged statements or alleged omissions that
resulted in such loss, claim, damage or liability (or action in respect
thereof), as well as any other relevant equitable considerations.

 

The relative benefits received by the Company on the one hand and a Holder on
the other hand with respect to such offering and such sale shall be deemed to be
in the same proportion as the total net proceeds from the offering of the
Debentures purchased under the Purchase Agreement (before deducting expenses)
received by the Company, on the one hand, bear to the total proceeds received by
such Holder with respect to its sale of Transfer Restricted Securities on the
other hand. The relative fault of the parties shall be determined by reference
to whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holders on the other hand, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
each Holder agree that it would not be just and equitable if the amount of
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this Section
6(e).

 

The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim.

 

20



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Transfer Restricted Securities purchased by it were resold exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.

 

(f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the directors, officers, employees or controlling persons
referred to in this Section 6, and will survive the sale by a Holder.

 

7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding and during any period in
which the Company (i) is not subject to Section 13 or 15(d) of the Exchange Act,
to make available, upon request of any Holder, to such Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities designated by
such Holder or beneficial owner, the information required by Rule 144A(d)(4)
under the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

 

8. No Participation in Underwritten Registrations. No Holder may participate in
any Underwritten Registration hereunder without the prior consent of the
Company.

 

9. Miscellaneous.

 

(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely, and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under Section 2 hereof. The
Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

(b) Actions Affecting Transfer Restricted Securities. The Company shall not,
directly or indirectly, take any action with respect to

 

21



--------------------------------------------------------------------------------

the Transfer Restricted Securities as a class that would adversely affect, in
any material respect, the ability of the Holders to include such Transfer
Restricted Securities in a registration undertaken pursuant to this Agreement.

 

(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its Common Stock or the Debentures that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Company shall
not grant to any of its securityholders (other than the Holders in such
capacity) the right to include any of its securities in the Shelf Registration
Statement provided for in this Agreement other than the Transfer Restricted
Securities.

 

(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders; provided, however, that with respect to any matter that
directly or indirectly adversely affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to depart from the provisions hereof, with respect
to a matter, which relates exclusively to the rights of Holders whose securities
are being sold pursuant to a Shelf Registration Statement and does not directly
or indirectly adversely affect the rights of other Holders in any material
respect, may be given by the Selling Holders holding over 50% of the aggregate
principal amount of the Debentures outstanding that are held by the Selling
Holders.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), telex, facsimile
transmission, or air courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the registrar
under the Indenture or the transfer agent of the Common Stock, as the case may
be; and

 

(ii) if to the Company, initially at its address set forth in the Purchase
Agreement,

 

22



--------------------------------------------------------------------------------

With a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Telephone: 202.639.7120

Facsimile: 202.639.7003

Attention: Richard A. Steinwurtzel, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt acknowledged, if transmitted by facsimile; and on
the next Business Day, if timely delivered to an air courier guaranteeing
overnight delivery.

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders. The Company hereby agrees to extend the benefit of this Agreement to
any Holder and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Debentures Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Company or its
Affiliates (other than subsequent Holders if such subsequent Holders are deemed
to be Affiliates solely by reason of their holding of such Debentures) shall not
be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

23



--------------------------------------------------------------------------------

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being intended that all of the rights
and privileges of the parties shall be enforceable to the fullest extent
permitted by law.

 

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BEARINGPOINT, INC.

By:   /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer BANC OF AMERICA SECURITIES LLC By:   /s/ Herbert Yeh

Name:

  Herbert Yeh

Title:

  Principal J.P. MORGAN SECURITIES INC. By:   /s/ illegible

Name:

  Stephen illegible

Title:

  MD

 

25